EXHIBIT 10.4

 

AMENDMENT No. 1 to SUPPLEMENTAL AGREEMENT

This AMENDMENT TO the SUPPLEMENTAL AGREEMENT (this “Agreement”) is made and
entered into as of December 22, 2005, by and between PerkinElmer, Inc., a
Massachusetts corporation (“PKI”) and Eaton Corporation, an Ohio corporation
(“Eaton”).

R E C I T A L S

 

A. PKI and certain of its direct and indirect subsidiaries are engaged in, among
other matters, the business of developing, manufacturing, marketing, servicing
and repairing sealing valve and pneumatic products and systems and ducting
products for the aerospace and industrial market, and design and manufacturing
support services for aircraft engine manufacturers and airframe OEMs (the
“Business”) in various locations, including the United States, France, Indonesia
and Singapore;

 

B. Pursuant to that certain Master Purchase and Sale Agreement, dated October 6,
2005, by and between PKI and Eaton, as supplemented by the Supplemental
Agreement (the “Supplemental Agreement”), dated as of December 6, 2005 (the
“Master Agreement”), PKI has agreed to sell, and Eaton has agreed to purchase
the Acquired Assets, and Eaton has agreed to assume the Assumed Liabilities, in
each case upon the terms and conditions set forth in the Master Agreement;

 

C. The Acquired Assets and the Assumed Liabilities include Acquired Assets and
Assumed Liabilities of PKI France (such Acquired Assets and Assumed Liabilities
of PKI France, the “French Operations”);

 

D. At the Initial Closing on December 6, 2005, Eaton has purchased the Acquired
Assets and assumed the Acquired Liabilities, excluding the French Operations;
and

 

E. PKI and Eaton wish to further supplement the Master Agreement to revise the
responsibility for French Transfer Taxes (as defined below) and to provide for a
specific date of the Delayed Closing under certain circumstances.

A G R E E M E N T S

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and other good and valuable
consideration, the parties hereby agree as follows:

 

1. Definitions. Unless otherwise defined in this Agreement, capitalized terms
used in this Agreement shall have the meanings ascribed to them in the Master
Agreement.

 

2. Deferred Purchase Price. Section 4(b) of the Supplemental Agreements is
hereby amended by deleting the reference to “$24,410,029.71” and replacing it
with “$23,210.029.71”. Clause (ii) of the first sentence of Section 5(b) of the
Supplemental Agreement is hereby revised to read as follows: “(ii) Eaton shall
pay to PKI, by wire



--------------------------------------------------------------------------------

transfer of immediately available funds to the US bank account of PKI previously
designated to Eaton, an amount equal to the Deferred Purchase Price.”

 

3. Transfer Taxes.

 

  (a) Section 5(e) of the Supplemental Agreement shall be deleted in its
entirety.

 

  (b) The Parties hereby agree that the Transfer Taxes associated with the sale
of the Business in France (collectively the “French Transfer Taxes”), shall be
included as part of the Assumed Liabilities and shall be paid in full by Eaton.
None of PKI or any of its Affiliates shall have any obligations or liabilities
with respect to the French Transfer Taxes.

 

4. Delayed Closing Date. Notwithstanding Section 5(a) of the Supplemental
Agreement, if the French Authorization is received on or before December 23,
2005, the Delayed Closing shall occur on December 23, 2005, and if the French
Authorization is received after December 23, 2005 but on or before December 30,
2005, the Delayed Closing shall occur on December 30, 2005, unless (i) otherwise
agreed to by the Parties or (ii) the conditions to the Delayed Closing set forth
in Section 5(a) of the Supplemental Agreement are not otherwise satisfied on
such date (in which case the date of the Delayed Closing shall be determined in
accordance with the Supplemental Agreement).

 

5. Master Agreement. Except as expressly set forth herein, the Master Agreement
shall remain in full force and effect.

 

 

 

 

 

 

 

 

[Remainder of the page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered by its duly authorized representatives as of the date
first written above.

 

 

EATON CORPORATION

     PERKINELMER, INC.

By: /s/ William F. Hogsett

     By: /s/ John L. Healy

Name: William F. Hogsett

     Name: John L. Healy

Title: Attorney-in-Fact

     Title: Assistant Secretary

And By: /s/ Kurt B. McMaken

    

Name: Kurt B. McMaken

    

Title: Attorney-in-Fact

    